Citation Nr: 0530702	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran served with the Recognized Guerrilla Forces from 
December 1944 to January 1946, and with the regular 
Philippine Army from January 1946 to June 1946.  He died in 
September 1959.  The appellant is claiming Department of 
Veterans Affairs (VA) benefits as the veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO in May 2004.


FINDINGS OF FACT

1.  The veteran died in September 1959.  The death 
certificate lists the immediate cause of death as heart 
disease due to hypertension.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there was no 
pending claim of entitlement to service connection.

3.  The disability that caused the veteran's death was 
manifested during his active duty service.


CONCLUSION OF LAW

The veteran's death was caused by a disability incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2002 VCAA letter, the claimant was advised of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the March 2002 VCAA letter as well 
as the March 2003 statement of the case implicitly notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  She was 
advised, at page 3, to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Additional VCAA notices were also sent to the claimant in 
November 2003 and September 2004.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the claimant in March 2002, which was prior to the 
December 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case shows that the 
RO requested service medical records for the veteran as well 
as service records concerning his captain who allegedly 
treated the veteran for his disability during service.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

For all the foregoing reason, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal. 



Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

At the time of the veteran's death in September 1959, he did 
not have any service-connected disabilities.  The veteran 
filed for service connection for hypertension in March 1956, 
which was denied for failure to show that the disability was 
incurred during service.  His death certificate lists the 
immediate cause of death as heart disease due to 
hypertension.  There are no service medical records on file 
for the veteran except for a physical examination report 
dated May 1946.  However, the report is unsigned and lists 
only mitral insufficiency under cardiovascular system and 
leaves the blood pressure incomplete by only providing the 
systolic as 140 and leaving the diastolic blank.  Further, it 
appears that this report was provided by the veteran as a 
letter from the RO in July 1957 returns the report to the 
veteran, and the RO was unable to obtain any medical service 
records for the veteran.  Thus, the Board finds that this 
report is of somewhat diminished probative value.    

In a January 1946 Affidavit for Philippine Army Personnel for 
separation, the veteran does not list any injuries or 
disabilities.  However, he states in a July 1957 letter that 
he did not understand what the processing officer was asking 
him.  Nevertheless, this statement was made 11 years later 
and there is no evidence of illness in the interim.  The only 
medical evidence are January, May and September 1956 written 
statements from a doctor who claims that he was the veteran's 
commanding officer in June 1945 and treated the veteran for 
swelling of the knees, ankles and wrist joints, pain, fever, 
hypertension and systolic murmur in the mitral valve.  The 
doctor could not provide medical records concerning the 
treatment and again, these statements were written 11 years 
after the veteran's discharge.  Further, the doctor has 
passed away so the RO could not obtain any further evidence 
or verification of the doctor's previous statements. 

The doctor who signed the death certificate has also passed 
away and there are no pertinent post-service medical records 
in the file.  

On the other hand, development accomplished by the RO has 
apparently confirmed that the individual who made the 1956 
statements was a medical doctor and was the commanding 
officer of the medical unit to which the veteran was 
assigned.  The statements therefore should be afforded some 
probative value as they appear to be made by a medically 
trained individual whose service with the veteran has been 
confirmed.  Moreover, it appears that at least one cardiac 
abnormality, mitral insufficiency, was reflected on the 
otherwise incomplete May 1946 physical examination report, 
and this adds a degree of support to the doctor's 1956 
statements.  The claims file also includes a March 1958 
report from another medical doctor to the effect that the 
veteran was hospitalized in January 1958 and that based on 
clinical findings and history, an impression of hypertensive 
heart disease, chronic with failure, Grade 1, was made.  This 
report also reflects that the veteran's blood pressure was 
recorded as 156/56.  

The Board is thus presented with a rather conflicting 
evidentiary record.  It is unfortunate that essentially all 
service medical records are unavailable.  It is also 
unfortunate that the individual (not only a medical doctor, 
but also the veteran's commanding officer) who wrote the 1956 
statements regarding hypertension in June 1945 is now 
deceased and no records are apparently available.  The 
limited available evidence, especially when viewed against 
the passage of time, certainly does not compel a finding that 
cardiovascular disease, to include hypertension, was 
manifested during service.  However, after reviewing the 
evidence and weighing the positive evidence with the negative 
evidence, the Board must conclude that such evidence is 
essentially in a state of equipoise.  In such situations, a 
decision favorable to the appellant is mandated by 38 
U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  The appeal is granted to this 
extent. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


